Name: Commission Regulation (EC) No 2906/94 of 29 November 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 1 . 12. 94 Official Journal of the European Communities No L 307/ 11 COMMISSION REGULATION (EC) No 2906/94 of 29 November 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 2 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1994. For the Commission Christiane SCRIVENER Member of the Commission ( ») OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 235, 9 . 9 . 1994, p. 6 . No L 307/12 Official Journal of the European Communities 1 . 12. 94 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU I Bfrs/LfrsI Dkr DM FF Dr T £ Irl 1 Lit F1 £ 110 07019059) New Potatoes 31 '55 1247 238 &gt;43 60'58 207'43 9150 25'01 60478 68 &gt;06 24&gt;80 120 0702 00 9o} Tomatoes 105'73 4159 791 &gt;77 202 »n 694&gt;48 31 161 84&gt; 17 209627 226,46 82,95 1.30 0703 10 19 Onions (other than seed) 18,48 727 138,44 35,34 121,43 5448 14,71 36654 39,59 14,50 1.40 0703 20 00 Garlic 70,99 2793 531,64 135,71 466,31 20923 56,51 140756 152,05 55,70 1.50 ex 07039000 Leeks 34,60 1361 259,14 66,15 227,30 10198 27,54 68609 74,11 27,15 1.60 ex J7 ¡ ¡4 } ¡ ¡ 10 | Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 J 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 1 110 0705 11 9o) CabbaSe lettuce (head lettuce) 156,73 6190 1 180,85 301,00 1027,29 45896 124,48 302761 337,16 123,10 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 1.140 ex 0706 90 90 Radishes 49,23 1936 368,66 94,10 323,36 14509 39,19 97606 105,44 38,62 L150 07070019) Cucumbers 147 ·61 5807 1 105*40 282,16 969,56 43504 117,51 292661 316,16 115,81 1 160 0708 10 9o[ Peas (Pisum sativum) 289,36 11383 2166,88 553,12 1900,61 85280 230,35 573695 619,76 227,02 1.170 Beans : 1 170 1 0708 20 9o) fpCp ) S ^Vtgna SPP" Phaseolus 103,00 4052 771,31 196,88 676,53 30355 81,99 204209 220,60 80,81 1.170.2 0708 Ã 5 | Beans (Phaseolus ssp vulga- 139 50 54g8 { 044 69 266,67 916,32 41 115 111,05 276588 298,80 109,450708 20 90| ns var. Compressus Savi) ' ... 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 373,11 14678 2 794,00 713,20 2 450,67 109961 297,02 739729 799,13 292,72 1.200.2 ex 0709 20 00  other 245,77 9668 1840,45 469,80 1614,29 72433 195,65 487270 526,39 192,82 1.210 0709 30 00 Aubergines (egg-plants) 181,46 7138 1358,87 346,87 1 191,89 53480 144,45 359770 388,66 142,37 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 lens var. dulce) 1.230 0709 51 30 Chantarelles 963,14 37968 7218,96 1 845,49 6319,37 284424 763,48 1888301 2068,75 754,38 1.240 0709 60 10 Sweet peppers 73,92 2908 553,55 141,30 485,53 21785 58,84 146557 158,32 57,99 1.250 0709 90 50 Fennel 73,55 2 966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 43,16 1698 323,24 82,51 283,52 12721 34,36 85579 92,45 33,86 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 72,01 2833 539,28 137,66 473,02 21224 57,33 142779 154,24 56,50 (intended for human consumption) i. 1 0 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh L20 ¿.30 ex 0804 30 00 Pineapples, fresh 47,46 1867 355,43 90,72 311,75 13988 37,78 94103 101,66 37,23 ¿.40 ex Ã onÃ ­Ã ­niÃ l Avocados, fresh 96,69 3803 724,06 184,82 635,09 28496 76,97 191700 207,09 75,86ex 0804 40 90 ' ' ... . . . 1 . 12. 94 Official Journal of the European Communities No L 307/ 13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F ! £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 157,90 6211 1 182,42 301,83 1037,12 46535 125,70 313054 338,19 123,88 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 ) SuSÃ ! ~ S*ines and semi-san- 2596 1024 19632 4977 17018 7580 2080 50244 55g0 20520805 10 31 guines ' ' ' 0805 10 41 J 2.60.2 0805 10 15  Navels, Navelines, Nave ­ Ã Ã fncÃ Ã ic Salustianas' Je.r"as' 17,74 698 132,87 33,91 116,54 5229 14,12 35178 38,00 13,920805 10 35 Valencia lates, Maltese, ' ... 0805 10 45J Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  0thers 26,53 1044 198,72 50,72 174,30 7821 21 '12 52614 56,83 20,82 0805 10 49J 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 53,47 2103 400,43 102,21 351,22 15759 42,56 106017 114,53 41,95 2.70.2 ex 0805 20 30  Monreales and Satsumas 37,95 1497 286,92 72,74 248,72 11078 30,40 73432 81,55 29,98 2.70.3 ex 0805 20 50  Mandarins and wilkings 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89 2 70 4 ex 0805 20 9o }  Tangerines and others 72,02 2833 539,38 137,68 473,10 21228 57,34 142805 154,27 56,51 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 26,70 1050 199,98 51,04 175,41 7870 21,26 52947 57,19 20,95 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 139,93 5505 1047,91 267,49 919,14 41241 111,40 277440 299,71 109,79 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 30,25 1 190 226,58 57,83 198,74 8917 24,08 59989 64,80 23,73 2.90.2 ex 0805 40 00  pink 43,19 1699 323,43 82,56 283,69 12729 34,38 85632 92,50 33,88 2.100 0806 10 111 0806 10 15 Table grapes 225,89 8886 1691,60 431,80 1483,73 66574 179,82 447861 483,82 177,230806 10 I9J 2.110 0807 10 10 Water-melons 58,96 2319 441,58 112,72 387,32 17378 46,94 116911 126,29 46,26 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 40,65 1599 304,45 77,71 267,04 11982 32,36 80606 87,07 31,89 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendrai, Futuro 2.120.2 ex 0807 10 90  other 100,31 3946 751,19 191,75 658,88 29564 79,85 198882 214,85 78,70 2.130 0808 10 31 ] 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 54,97 2162 411,66 105,08 361,07 16201 43,76 108990 117,74 43,13 0808 10 59 0808 10 81 0808 10 83 0808 10 89J 2.140 Pears 2.140.1 0808 20 31 0808 20 35 P  ¢s  Nashl tÃ ¸  ¢Pyrif °' 258,55 10171 1936,15 494,23 1698,23 76199 205,82 512608 553,77 202,85 0808 20 39I 2.140.2 0808 20 31 0808 20 35 0ther 90,18 3547 675,31 172,38 592'33 26577 71,79 178793 193' 15 70,75 0808 20 39 No L 307/14 Official Journal of the European Communities 1 . 12. 94 Code CN code Description Amount ot unit values per 1UU kg net ECU j Bfrs/Lfrs j Dkr | DM | FF j Dr j £ Irl j Lit | F1 | £ 2.150 0809 10 00 Apricots 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 2.160 0809 20 20 0809 20 60 Cherries 155&gt;38 6144 1 170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 0809 20 80 2.170 ex 0809 30 90 Peaches 234,28 9216 1754,42 447,84 1538,83 69047 186,50 464493 501,79 183,81 2.180 ex 0809 30 10 Nectarines 257,87 10144 1931,06 492,93 1 693,77 75999 205,28 511260 552,31 202,31 2190 O8O94OI9I Plums 140,08 5511 1 °49'01 267,77 920,10 41285 111,51 277732 300,03 109,90 2200 0810 10 9o} Strawberries 441 ,20 17357 3303,89 843,36 2897,91 130028 351,22 874726 944,96 346,15 2.205 0810 20 10 Raspberries 1232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 myrtillus 2.220 081090 10 Kiwi fruit (Actinidia chinensis 91,37 3594 684,28 174,67 600,20 26930 72,74 181 169 195,71 71,69 Planch .^ 2.230 ex 0810 90 80 Pomegranates 45,80 1802 343,01 87,56 300,86 13499 36,46 90815 98,10 35,93 2.240 ex 0810 90 80 Khakis (including Sharon 110,72 4355 829,14 211,65 727,26 32632 88,14 219521 237,14 86,87 fruit) 2.250 ex 0810 90 30 Lychees 509,03 20106 3835,16 977,58 3336,42 149060 404,29 983301 1095,02 399,82